Citation Nr: 0206926	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  93-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include post-traumatic headaches and a mental 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 until December 
1958, and also had active duty for training during the 
following time periods: July 1957 to August 1957; June 1958 
to December 1958; July 1959; July 1960; August 1961; and July 
1962.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1992 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.

This matter has been before the Board on two prior occasions.  
In decisions issued in February 1996 and September 1998, 
remands were ordered to accomplish further development.  The 
file has now been returned to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed mental disorders to be causally 
related to active service.


CONCLUSION OF LAW

Residuals of a head injury, to include post-traumatic 
headaches and a mental condition, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the record reveals that the veteran's claim of 
service connection for residuals of a head injury, to include 
post-traumatic headaches and a mental condition, was first 
considered and denied by the RO in March 1992.  The veteran 
disagreed with this decision and initiated an appeal.  In 
February 1996, the issue came before the Board.  At that 
time, it was determined that further development was 
required.  Specifically, the RO was requested to obtain 
verification of all active duty periods of reserve duty or 
training.  Additionally, the RO was instructed to contact the 
veteran to obtain a list of all facilities from which he 
received treatment for his mental condition.  Finally, the RO 
was asked to conduct a search for an October 1995 VA 
examination report.  In September 1998 the matter was again 
before the Board.  It was concluded that further efforts to 
obtain verification of the veteran's reserve duty or training 
were necessary, and another remand was ordered.  The RO was 
able to locate such information and associate it with the 
claims file, which is now again before the Board.

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO included the VCAA laws in the 
March 2002 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the governing law 
and regulations as well as the evidence needed to 
substantiate his claim in the copies of the rating actions, a 
statement of the case issued in August 1992 and supplemental 
statements of the case issued in June 1998 and March 2002.  A 
November 2000 letter to the veteran similarly afforded him 
notice of the evidence necessary for a full consideration of 
his appeal. 

Moreover, the Board has reviewed the file, and finds that the 
enhanced duty to assist requirements under the VCAA have been 
met.  In that regard, the Board notes that the evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board has remanded this matter 
twice to assure that a thorough search was conducted by the 
record custodians first as to the dates of service and then 
for claimed additional service medical records, including 
those reflecting inpatient care.  In this regard, VA assisted 
the veteran in correctly identifying the service department 
facilities where the alleged treatment was conducted when the 
veteran proved unable to accurately remember the locations.  
Those extensive search efforts, involving repeated contacts 
with the record custodians, eventually established the dates 
of service but also clearly indicated that no more service 
medical records exist and that further efforts to obtain such 
records would be futile.  For reasons addressed below, the 
Board finds that a further VA medical examination or opinion 
is not warranted in this matter.

The Board is unaware of any additional evidence that is 
available in connection with this appeal.   Thus, the 
requirement of the VCAA that VA advise the claimant of the 
division of responsibilities in obtaining evidence is moot.  
The veteran has been adequately advised of the governing 
legal criteria, the facts, and what evidence is required to 
substantiate the claim.  Therefore, no further assistance to 
the veteran regarding development and notice is required.  

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Active 
military, naval, or air service includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active 
duty for training is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air 
service also includes any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty 
training means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


Factual background

The veteran's service medical records reveal no direct 
evidence of a head injury or residuals of a head injury.  
Physical examinations conducted in August 1955, May 1957, 
November 1958, July 1959, July 1960 and November 1962 all 
reflect normal findings for both psychiatric and neurological 
status.  On enlistment examination in 1955, vaccination scars 
on the left upper arm were noted with regard to "identifying 
body marks, scars or tattoos."  These were not mentioned in 
1957 when scars on the right hand were noted.  In 1958, the 
vaccination scars were again noted, as were various moles and 
freckles, but not the hand scars.  In 1962, the vaccination 
scars were not noted, but a 2-inch scar was noted on the left 
temple and as was a scar on the right third finger.  In 
conjunction with the examinations in 1957, 1958 and 1962, the 
veteran completed medical history questionnaires in which he 
made no mention of a head injury, headaches or other 
psychiatric or neurological symptoms when invited to report 
his current health status.  He also expressly denied that he 
then had or ever had experienced manifestations including 
frequent or severe headache, dizziness or fainting spells, 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, and "nervous trouble of any 
sort."  He further specifically denied that he had 
experienced any illness or injury other than those reported 
or that he had consulted or been treated by clinics, 
physicians or other practitioners within the past five years.  

Following service, the record indicates no complaints of, or 
treatment for residuals of a head injury until December 1991.  
At that time the veteran underwent a VA examination for 
residuals of a head injury.  The veteran stated that he had 
suffered a head injury in 1959 or 1960, while in service.  He 
reported that he had fallen while running down a hill with a 
rifle.  The bolt from the rifle furrowed the skin of his 
skull.  The veteran indicated that he had experienced 
headaches ever since then.  The veteran related that, in 
association with the headaches, he experienced irritability.  
The veteran described outbursts of violence and abusiveness, 
and brought a letter from his wife attesting to such 
behavior.  The veteran was diagnosed with anxiety, 
generalized, of mild to moderate severity.  He was also 
diagnosed with explosive personality trait, and headaches.  A 
neurological examination undertaken in December 1991 revealed 
no neurological disabilities, and x-rays taken at that time 
showed no skull fracture, old or new.  It was noted that 
there were no significant findings.

Further VA records show treatment for headaches and 
depression.  The veteran's medical history was specifically 
addressed in a July 1996 treatment report.  In that report, 
an in-service head injury in 1960 was noted. The veteran 
stated that, as a result of that incident, he experienced an 
increase in aggressiveness and also suffered from memory 
problems.  Another treatment report, dated July 1995, 
indicated that following the head injury the veteran lost 
consciousness for 3 to 5 hours.  That same report noted that 
the veteran displayed evidence of a focal neural injury.  He 
was diagnosed with post-traumatic headaches.  A 
neuropsychological assessment was then undertaken in October 
1995.  It was determined that the veteran had undergone a 
moderate decline in several cognitive abilities compared to 
presumed previous levels.  His deficits were mainly in memory 
tasks.  The veteran also struggled with tasks usually thought 
to be sensitive to frontal lobe functions.  Personality 
testing indicated a significant degree of psychological 
distress.  Overall, the veteran was found to have a mixture 
of organic and psychological problems, the latter most likely 
caused, at least in part, by his head injury of 30 years ago.  

Also of record are treatment reports from private facilities, 
beginning in 1994.  At that time, the veteran sought 
treatment at Manistee-Benzie Community Mental Health 
Services.  Treatment reports dated April 1994 through 
November 1995 reveal complaints of headaches, depression, and 
abusiveness.  One treatment report, dated April 1994 noted 
the veteran's medical history, as reported by himself, to 
include a fractured skull incurred while in the military.  A 
psychiatric evaluation was conducted in May 1994.  This 
report contained the veteran's statements that he sustained a 
severe head injury while in service, in 1961.  The veteran 
was diagnosed with depression, major, recurrent, severe, 
without psychotic features.  The examiner diagnoses included 
"R/O" [rule out] dementia, mild secondary to 1961 closed 
head injury.  No treatment reports from Manistee-Benzie 
Community Mental Health Services, or from any other private 
facility, contained a competent medical opinion relating the 
veteran's presently diagnosed mental condition as being 
related to the reported in-service head injury, or to any 
other incident of service.   

The record also contains a transcript of the veteran's 
personal hearing before the RO, conducted in October 1992.  
At that time, the veteran explained that his injury occurred 
as he was running down a hill.  He stated that his foot got 
caught in a hole and fell, causing his rifle to discharge.  
The veteran reported that the bullet entered his skull above 
his eye.  The veteran indicated that this occurred in about 
1959.  He further testified that he had x-rays taken one year 
prior to the hearing that revealed the injury.  At the time 
of the accident, he did not receive any x-rays.  He was told 
he had a light concussion.  The veteran stated that he did 
not spend much time in the hospital.  After being stitched 
and bandaged he was "back marching around."  He related 
that the treating physician did not examine the wound.  The 
veteran further indicated that after this injury he 
experienced headaches and personality disorders.  He stated 
that the personality disorders became manifest approximately 
4 or 5 years following the incident.  

Finally, the evidence of record contains a copy of a Social 
Security Administration decision dated August 1995.  That 
decision awarded the veteran disability benefits.  The 
veteran was found to have been disabled from September 1993.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows extensive 
recent treatment for residuals of a head injury, there is 
little doubt of the existence of a current disability.  The 
theory of entitlement advanced by the veteran is that the 
current disability is related to a head injury in service.  
The Board finds that the record does not support, and in fact 
refutes, the existence of a head injury in service that 
produced any chronic residuals.  Therefore, the question of a 
nexus between the current disability and service is moot.  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir 
2000).  As the United States Court of Appeals for the Federal 
Circuit has commented, there is a considerable body of law 
imposing a duty on the Board to analyze the crediblity and 
probative value of evidence sua sponte, when making its 
factual findings.  Further, the Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 
2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said"); NLRB v. Walton Manufacturing Co., 369 U.S. 
404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier of 
fact "sees the witnesses and hears them testify, while the 
[NLRB] and the reviewing court look only at cold records"); 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" of 
witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements).  Although credibility is often defined as 
determined by the demeanor of a witness, a document may also 
be credible evidence.  See, e.g., Fasolino Foods v. Banca 
Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

As the Court has pointed out, while symptoms not treatment, 
are the essence of continuity of symptomatology, in assessing 
the merits of a claim the lack of evidence of treatment may 
bear upon the crediblity of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

The record does not demonstrate that the veteran possesses 
any medical expertise gained through knowledge, skill, 
experience, training or education.  He thus lacks competence 
to provide a medical diagnosis or an opinion on a matter that 
would require medical expertise.  As a lay party he is 
competent to provide evidence upon those matters that are 
visible or perceptible to a lay person, such as a head 
injury, the existence of headaches and other subjective 
manifestations.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, the Board finds that the only evidence that the 
veteran sustained a head injury in service and that he 
experienced a continuity of subjective symptoms following 
this injury, such as headaches, consists of his recollections 
offered approximately three decades or more after service.  
In contrast to the veteran's lay recollections, the service 
medical records are entirely negative for complaints, 
findings or statements of medical history supporting the 
veteran's recollections.  A diligent service by the record 
custodian failed to locate any of the alleged records of 
inpatient treatment for a head injury.  Moreover, the medical 
history form completed by the veteran in 1962, after all of 
the various dates provided by the veteran for the alleged 
head injury, contains no reference to such an injury or to 
any of the claimed manifestations such as headaches.  Not 
only did the veteran deny the presence of symptoms such as 
headaches in 1962, he also denied any pertinent injury or any 
medical treatment for the last five years.  In light of the 
other negative contemporaneous evidence in the service 
medical records inconsistent with or flatly denying a 
traumatic injury to the head, residuals of such an injury or 
claimed treatment for such an injury, the Board does not find 
the notation of the scar on the left temple in 1962 to be 
entitled to significant probative weight in supporting the 
claim.   

The Board further finds that the veteran's statements 
regarding his head injury to be internally inconsistent and 
at variance in a critical respect to clinical evidence.  The 
Board notes that the veteran's description of his injury, 
relayed to the VA examiner in December 1991 differed markedly 
from the description given at his personal hearing in October 
1992.  In the first instance, the veteran stated that, in 
falling down a hill, he was struck in the head by the bolt of 
his rifle.  On the latter occasion, the veteran reported that 
his rifle discharged, lodging a bullet into his skull.  The 
Board finds these to be material inconsistencies and thus 
they substantially undermine the credibility of the 
recollection.  The veteran also has related that the head 
injury resulted in a skull fracture, however, the December 
1991 a neurological examination revealed no abnormalities, 
and x-rays showed no skull fracture, old or new.  Clearly, 
this clinical evidence demonstrating no indication of a skull 
fracture is entitled to far more weight than the lay 
recollection offered decades after the event. 

In light of these considerations, the Board finds that far 
more probative weight must be accorded to this 
contemporaneous clinical evidence during the period of 
service than to the recollections offered decades later.  
That contemporaneous evidence does not support, and in fact 
refutes, the allegation of the claimed injury and the 
presence of subjective symptoms following the claimed injury.

The Board acknowledges the October 1995 neuropsychological 
assessment, in which the examiner concluded that the veteran 
had psychological problems "most likely caused, at least in 
part, by his head injury of 30 years ago."  However, the 
Board finds that conclusion to be unpersuasive for several 
reasons.  First, the examiner did not attempt to address, nor 
is there any indication he was aware of, the fact that the 
contemporaneous service medical records not only did not 
support the account of the alleged head injury and subsequent 
symptoms, but also actually contained evidence clearly 
contrary to such allegations.  Second, the examiner did not 
address the fact that the record shows a period of 
approximately 30 years without any documented complaints or 
treatment relating to residuals of a head injury.  In view of 
these deficiencies, the Board finds the medical opinion is 
entitled to no probative weight because it is not based upon 
an accurate history.  The physician's opinion is entitled to 
no more weight than that which can be accorded to the 
veteran's lay recollections of the inservice injury decades 
after the alleged events.  Since the Board attaches no weight 
to those allegations, no weight can be given to the medical 
opinion based upon those allegations.  Far more probative 
value must be assigned to the negative clinical evidence in 
the service medical records that do not support, and in fact 
refute, the claim of a head injury producing chronic 
residuals.    

The Board further acknowledges the statements made by the 
veteran at his October 1992 personal hearing, to the effect 
that the record contained x-ray evidence supporting his 
contentions.  He stated that such x-rays were taken one year 
prior to the hearing, in 1991.  As discussed previously, the 
file does contain x-ray evidence from 1991, but it does not 
in fact support the veteran's contentions.  The clinical 
history of the x-ray report reads: "history, right frontal 
skull fracture," but that history is actually based on the 
veteran's statements, and not any competent medical evidence.  
The x-report, which contains the vital findings, stated that 
the veteran's skull showed no fracture, old or new.  

Finally, the Board is cognizant of fact that the veteran was 
awarded disability benefits by the SSA in August 1995.  
However, the criteria for receipt of SSA disability benefits 
differ from those for entitlement to service connection.  
Thus, an award of SSA benefits in this case has no bearing on 
the propriety of an award of service connection.  

For the reasons addressed above, the Board has concluded that 
the evidence does not support the existence of a head injury 
in service and the existence of chronic residuals following 
the alleged head injury.  Therefore, the Board finds that a 
medical examination or opinion is not warranted in the 
instant case.  Section 3 of the VCAA (codified as amended at 
38 U.S.C.A. § 5103A(d) (West Supp. 2001)); 66 Fed. Reg. at 
45626-45627, 45631 (to be codified as amended at 38 C.F.R. § 
3.159(c)(4)).  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
The fact that the veteran currently has been diagnosed with 
residuals of an alleged head injury is not in dispute.  Thus, 
the only purpose of requesting a further examination or 
opinion would be to obtain a nexus opinion.  Here, as noted 
above, the Board has found that the clear weight of the 
evidence is against the allegation of a head injury and its 
residuals in service.  The contemporaneous clinical evidence 
is, in fact, clearly against this allegation and entitled to 
far more probative weight than his remote lay recollections.   
There is a huge gap of nearly thirty years with no clinical 
support for the claim of continuity of symptomatology, and 
such claim is inconsistent with the veteran's contemporaneous 
denial of such manifestations in 1962.  Thus, whether or not 
any chronic disability had its inception in service due to 
head trauma is wholly contingent upon the probative weight to 
be assigned to lay recollection in contradiction to the 
contemporaneous clinical evidence.  The assessment of 
probative weight to be accorded between such evidence is a 
role for adjudicators, not medical providers.  Therefore, 
there is no question left in this matter that would require a 
VA medical examination or opinion in order to make a 
decision.  

In conclusion, as the evidence of record does not support the 
contention that the veteran's present residuals of a head 
injury, to include post-traumatic headaches and a mental 
condition, were incurred in service, the claim must fail.  In 
reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).


ORDER

Service connection for residuals of a head injury, to include 
post-traumatic headaches and a mental condition, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

